DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the Amendment and Response filed on September 15, 2021. 
Claims 1 and 9-17 have been amended.
Claims 1-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that “the pending claims align with the claims of the parent case, which the Examiner found patent-eligible and allowable. The claims of the two cases include similar claim features. There is no reason why the present pending claims would not now be patent-ineligible whereas the parent claims were patent-eligible.” Remarks at 9-10. The instant claims are being reviewed with respect to the 2019 PEG and its October update and the current state of the law regarding 35 U.S.C. 101.  
	Applicant further argues that the human mind is not equipped to perform the claimed steps. Remarks at 10. As noted in the rejection, the claims recite both mental processes and certain methods of organizing human activity. Regarding the mental processes, but for the computer related components, the same process could be implemented mentally or manually. For example, someone could receive identification information associated with an individual and compare it to existing information in order to authenticate the received identification information. That person could receive transaction information from the individual and determine that, for example, the transaction amount exceeds a threshold and, therefore, additional information is required in order to complete the transaction. Once the person receives the additional information, he or she can authorize and process the transaction for the individual. Technology may be used as a tool to partially automate this process, but the technology is not required in order to implement the process. Similarly, the claimed process is a business process that also falls under certain methods of organizing human activity, with the technology being used as a tool to partially automate the process. Therefore, the rejection has been maintained.  



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes, with respect to claims 1-8, which recite a method and, therefore, are directed to the statutory class of process. Yes, with respect to claims 9-16, which recite a non-transitory computer-readable medium and, therefore, are directed to the statutory class of manufacture. Yes, with respect to claims 17-20, which recite a system and, therefore, are directed to the statutory class of machine or manufacture. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. Claim 1, for example, recites steps of receiving identification information associated with an individual, retrieving previously stored identification and comparing it to the received identification information, transmitting an authentication message indicating authentication of the received identification information, receiving transaction information associated with the individual, retrieving and identifying other related transaction information of previous transactions at least partially by accessing records, determining that the received transaction information triggers a flag for exceeding a threshold amount based at least in part on the other related transaction information, outputting a message indicating a need for additional information for completing the transaction, receiving the additional information, authorizing the transaction based at least in part on a positive authentication of the additional information, and processing the transaction based at least in part on the positive authentication. The claims, including claim 1, recite certain methods of organizing human activity similar to a fundamental economic practice such as authorizing and processing a transaction and mitigating risk and commercial interactions such as sales activities and behaviors and business relations. The claims also recite a mental process (e.g., evaluation and judgment). Thus, the claims recite an abstract idea. 

No. The additional elements of the independent claims include the processing system, transaction processing network, transaction device, electronic records, non-transitory computer-readable storage medium, computer system, one or more processors, and memory. The claims as a whole merely use a computer (i.e., additional elements) as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools provide a payment account. For example, the processing system is being used as a tool to automate the process of authorizing and processing a transaction when a threshold is exceeded and additional information is needed. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 



Dependent claims 2-5, 10-13, and 18-20 do not include any new additional elements. Rather, they are further defining the abstract idea by stating the source and/or type of information. Therefore, these claims are rejected for the same reasons as the independent claims. 
Dependent claims 6-8 and 14-16 recite the additional element of “a physical device” when referring to how the received identification information was generated. These claims are broad and don’t positively recite the actions that are taken by a physical device to generate the received identification information. Instead, the claims describe the received identification information as information that was generate by a physical device. Additionally, a physical device that generates information that is received by the processing system would be a tool that is used to perform a business process that could otherwise be performed outside of the technology. Therefore, these claims are rejected for the same reasons as the independent claims. 
As such, the claims are not patent eligible.



Other Relevant Prior Art
The following reference is relevant to Applicant’s claims: 
O’Mara et al., U.S. Patent Number 7,620,592 B2. O’Mara teaches that an account is flagged as high risk when a threshold number of dollars are authorized. See column 4, lines 41-61. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698